               Case 1:18-cv-02933-DLC Document 220 Filed 08/31/20 Page 1 of 1




                                U NITED S TATES D ISTRICT C OURT
                               S OUTHERN D ISTRICT OF N EW Y ORK

                                                                                                          2933



    In re Longfin Corp. Securities Class Action Litigation
(List the full name(s) of the plaintiff(s)/petitioner(s).)                                1:18      2933 ( DLC
                                                                                          _____CV________                )(       )
                                  -against-
                                                                                          NOTICE OF APPEAL




(List the full name(s) of the defendant(s)/respondent(s).)



                                                                            Mohammad A. Malik
Notice is hereby given that the following parties:


(list the names of all parties who are filing an appeal)


in the above-named case appeal to the United States Court of Appeals for the Second Circuit
                                                                           August 11, 2020 (Judgment); November 15, 2019 (Order);
from the             judgment             order            entered   on: June 21, 2019 (Order)
                                                                              (date that judgment or order was entered on docket)
         finalized the record as to the judgment status of Defendants Longfin Corp., Meenavalli, Ratakonda,
that: and Tammineedi. Plaintiff specifically appeals Dkt. No. 167, which Denied Plaintiffs relief from
         the order granting relief from Defendant Network-1’s Motion for Reconsideration (which resulted in the
         dismissal of Plaintiffs’ claims against Network-1) and which denied leave for Plaintiffs to amend their
         Complaint and file a Third Amended Complaint. Plaintiff also appeals Dkt. No. 139, which substantively
(If the appeal is from an order, provide a brief description above of the decision in the order.) limited the scope of Plaintiffs’
                                                                                                   Second Amended Complaint.
      August 31, 2020                                                  /s/ Donald    J. Enright
                                                                                      *
    Dated                                                                 Signature

       Enright, Donald, J.
    Name (Last, First, MI)

1101 30th Street NW, Suite 115                               Washington      District of Columbia                20007
    Address                                       City                    State                             Zip Code

              (202) 524-4290                                                              denright@zlk.com
    Telephone Number                                                      E-mail Address (if available)




*
 Each party filing the appeal must date and sign the Notice of Appeal and provide his or her mailing address and telephone
number, EXCEPT that a signer of a pro se notice of appeal may sign for his or her spouse and minor children if they are parties
to the case. Fed. R. App. P. 3(c)(2). Attach additional sheets of paper as necessary.
Rev. 12/23/13
